Exhibit 10.21

Execution Copy

OVERTURE MASTER AGREEMENT

Publisher's Name: Viewpoint Corporation      Type of Entity/State: Delaware
corporation Street Address: 498 Seventh Avenue      City/State/Zip: New York,
N.Y. 10018 Publisher Contact: Bob Rice      Email: brice@viewpoint.com
Telephone/Fax: (212) 201-0810/(212) 201-0846      Tax Identification Number:
954102687 Payment Address: Same as Street Address    

      1. Agreement. This “Agreement” shall mean collectively this Overture
Master Agreement, the attached Terms and Conditions to Overture Master Agreement
(the “Terms and Conditions”), and the Riders and Exhibits attached hereto and
thereto. This Agreement is entered into as of January 14, 2004 (the “Effective
Date”) by and between Overture Services, Inc. (“Overture”) and the entity named
above (“Publisher”) with respect to the provision by Overture to Publisher of
the results and other content checked below (collectively, the “Overture
Content”). Terms not defined in this Master Overture Agreement or in the Terms
and Conditions are defined in the applicable Riders or in any Exhibits attached
thereto.

       S      Paid Placement Overture Results—Rider A        S      Web Search
Results—Rider B        £      Content Match Results and Other Banner
Advertisement Content—Rider C

      Any conflicts between the terms of this Master Overture Agreement
(including the Terms and Conditions) and an applicable Rider will be resolved in
favor of such Rider.

      2. Toolbar. This Agreement applies only to Publisher's toolbar as depicted
in the Mock-Ups attached as Exhibit 1-A to this Overture Master Agreement, as
such toolbar may be modified, upgraded or enhanced from time to time in
accordance with this Agreement, including Exhibit 1-B to this Overture Master
Agreement (the “Toolbar”).

      3. Territory. “Territory” as used herein means the United States,
including Puerto Rico and U.S. Territories, and Canada.

      4. Term. This Agreement shall commence as of the Effective Date and
continue in force for two (2) years following the Toolbar Launch Date, as
defined below (the “Initial Term”), unless earlier terminated in accordance with
this Agreement. Thereafter, this Agreement will renew automatically for
successive one-year periods (each, a “Renewal Term”) until and unless one party
gives written notice to the other party of its intent not to renew no less than
60 days prior to the end of the Initial Term or, if during a Renewal Term, then
60 days prior to the end of the applicable Renewal Term. As used in this
Agreement, “Term” means the Initial Term and any Renewal Terms.

      5. Overture Responsibilities.

      5.1 Delivery of Overture Content. Overture will employ commercially
reasonable efforts to deliver Overture Content to Publisher in accordance with
the requirements set forth in the Terms and Conditions and the Riders attached
hereto.

1

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



      5.2 Payments to Publisher. Provided that Publisher is not in [***] of this
Agreement, Overture shall pay to Publisher the compensation specified in each
applicable Rider within [***] after the end of the [***] in which the applicable
revenue was recognized by Overture. All payments will be made in U.S. dollars.
With each payment, Overture will include a report that reasonably describes the
basis upon which the compensation paid was determined. Overture will have no
obligation to make payments in instances when Publisher has failed to utilize
the source feed indicators designated by Overture set forth in Section 6.2 of
this Overture Master Agreement. Except as specifically set forth in this Section
5.2, Overture will retain all revenues derived from or in connection with this
Agreement.

      5.3 [***] The date on which Publisher commences commercial distribution of
the Toolbar is referred to in this Agreement as the “Toolbar Launch Date”.

      6. Publisher Responsibilities.

      6.1 Unique Source Feed Indicators. For each unique implementation of the
Toolbar, Publisher shall utilize such search URLs or other source feed
indicators as may be designated by Overture from time to time.

      6.2 Implementation. Publisher shall display the Overture Content as
required in this Overture Master Agreement, the Terms and Conditions and each
applicable Rider (including Exhibits) attached hereto and all specifications and
requirements that Overture may provide to Publisher from time to time, provided
that such specifications and requirements do not substantially modify the look
and feel of the mock-ups attached as exhibits to this Agreement. Other than as
permitted by this Agreement, Publisher shall not modify any aspect of the
Overture Content (including, without limitation, any data contained therein),
and shall ensure that the Overture Content appears in the order provided by
Overture.

      6.3 Installation of Toolbar; Reporting. An “Install” occurs when (a) the
Toolbar is installed on a User's computer pursuant to a User-initiated action,
and (b) the User does not uninstall the Toolbar [***]. Publisher shall
distribute the Toolbar at its sole expense and shall provide hosting in
connection with the downloading, installation and updating of the Toolbar.
Installation of the Toolbar shall occur via an opt-in installation process
depicted in the mock-ups attached as Exhibit 1-C to this Overture Master
Agreement. Publisher agrees that it shall not solicit any individual prospective
User more often than [***]. During each month following the Toolbar Launch Date,
Publisher shall provide the number of Installs listed in Exhibit 5 to the
Overture Master Agreement (each such monthly installation number, a “Monthly
Install”) until such time as Overture fully recovers the Prepayment Amount.
During each month thereafter, Publisher shall use commercially reasonable
efforts to continue to deliver the applicable Monthly Install. During the Term,
Partner shall provide weekly reports to Overture, in a mutually agreeable form,
containing information regarding the downloading of the Toolbar. Each such
report shall contain, at a minimum, the total number of new Installs during the
reporting period, the total number of opt-outs during the reporting period and
the cumulative number of installations as of the date of such report.

      6.4 [***]A “Paid Result” means any response to a search query, keyword or
other request for which the review, cataloging, collection, maintenance,
display, indexing, ranking, or other activity is paid for by an advertiser,
regardless of the method by which payment is determined (i.e., whether
cost-per-click, cost-per-action, cost-per impression, pay-for-placement,
paid-inclusion, or otherwise), and regardless of whether Publisher receives
payment directly. [***]Publisher acknowledges and agrees that any violation of
this Section 6.5 may cause Overture irreparable harm for which there is no
adequate remedy at law, thus entitling Overture to seek injunctive relief in
addition to all other available legal or equitable remedies. In the event that a
court grants such injunctive relief, Publisher waives any applicable bond. [***]

2

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



      6.5 Communication to Users. Publisher may use the Yahoo Brand Features (as
defined in Exhibit 4 hereto) in connection with the install process, on the
Toolbar, and on the Results Pages solely as illustrated in Exhibit 1 to Rider A.
In the event that Publisher intends to mention, or use in any materials, in any
medium the Yahoo name or the Yahoo Brand Features other than as illustrated in
Exhibit 1 to Rider A, then Publisher shall obtain Overture's prior written
approval in each instance prior to any such use. Publisher shall submit to Yahoo
(directly or through Overture) a detailed description of any proposed use.
Publisher shall follow at all times the Trademark Usage Guidelines set forth in
Exhibit 4 to this Overture Master Agreement in connection with the Yahoo Brand
Features.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.



    “PUBLISHER”      “OVERTURE”            Viewpoint Corporation, a Delaware
corporation      Overture Services, Inc., a Delaware corporation           
By:             By:                   Name:             Name:                  
Title:             Title:       

3

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



TERMS AND CONDITIONS TO OVERTURE MASTER AGREEMENT

1. Definitions.

      1.1 “Above the Fold” means visible on the top of a computer screen without
scrolling down or to the right or to the left, at a screen resolution of 1024 by
768.

      1.2 “Advertisers” means the Paid Placement Advertisers as defined in Rider
A.

      1.3 “Licensed Materials” means the Overture Marks and the Overture
Content.

      1.4 “Overture Marks” means (a) any or all of the following, as provided by
Overture: (i) the marks, words or phrases in which Overture has intellectual
property rights (including but not limited to those listed in Exhibit 3 attached
hereto); and (b) all of the following: (i) the format or general image or
appearance of the Web pages provided by Overture or produced by any of its
technology or services; (ii) any word, symbol or device, or any combination
thereof, used or intended to be used by Overture to identify and distinguish
Overture's products or services from the products or services of others, and to
indicate the source of such goods or services; and (ii) any updates to the
foregoing.

      1.5 “Search Box” means a not pre-populated graphical area on the Toolbar
that a User may use to manually enter a Paid Placement Search Query and/or a Web
Search Query.

      1.6 “User” means a human end-user of the Toolbar in the Territory (i.e.,
not 'bots, metaspiders, macro programs, Internet agents or any other automated
means) whom Overture is able to verify as being a human end-user using the
Tracking Information required in Section 5 of these Terms and Conditions.

2. Mutual Audit. Each party (the “Auditing Party”), at its own expense, will be
entitled to retain a reputable, independent certified public accounting firm
(the “Auditor”) reasonably acceptable to the other party (the “Audited Party”)
solely for the purpose of auditing, at a mutually agreed upon time during normal
business hours, only those records of the Audited Party that are reasonably
necessary to determine the Audited Party's compliance with its obligations under
this Agreement. Prior to an audit, the Auditing Party will require the Auditor
to sign a confidentiality agreement reasonably acceptable to the Audited Party,
and the results of the audit will be deemed the Audited Party's Confidential
Information. Such audit shall be conducted in accordance with generally accepted
auditing standards. Auditor will be entitled to disclose to the Auditing Party
only whether or not the Audited Party is in compliance with its respective
obligations under the Agreement and if the Audited Party is not in compliance,
the amount of any non-compliance, but Auditor will be precluded from disclosing
any other Confidential Information of the Audited Party to the Auditing Party
without the prior written consent of the Audited Party. [***]

3. Grant of License.

      3.1 License. Subject to, and in accordance with, the terms and conditions
of this Agreement, Overture grants to Publisher, solely for purposes
contemplated in this Agreement, a limited, non-exclusive, non-assignable,
non-transferable, non-sublicensable (unless explicitly provided for under this
Agreement) license during the Term to (i) use and display the Overture Content
in the Territory, and (ii) subject to Overture's approval on a case-by-case
basis, use and display one or more of the Overture Marks in the Toolbar. Any
rights not expressly granted in this Agreement are reserved by Overture, and all
implied licenses are disclaimed.

      3.2 Conditions of License. The Overture Content and if applicable, any
licensed Overture Marks, must be reproduced and displayed in the size, place,
and manner indicated in this Agreement, and only in compliance with Section 3.7
below, as such Section 3.7 may be modified from time to time by Overture in its
sole discretion, and as specifically set forth in any applicable

4

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



Rider (including any Exhibits attached thereto). If Publisher engages in any
action that Overture determines, in its sole discretion, that the action
disparages or devalues the Overture Marks, or Overture's reputation or goodwill,
Overture may immediately terminate this Agreement or any license granted herein
to the Toolbar, any Overture Content or to any Overture Marks.

      3.3 Ownership of Licensed Materials. Publisher acknowledges that, as
between Overture and Publisher, all right, title and interest in the Licensed
Materials are exclusively owned by Overture and/or its licensors and that no
right other than the limited license granted in this Section 3 is provided to
Publisher. Publisher shall not assert any copyright, trademark or other
intellectual property ownership or any other proprietary rights in the Licensed
Materials, or in any element, derivation, adaptation, variation or name thereof.
Publisher shall not contest the validity of, or Overture's ownership of, any of
the Licensed Materials. Publisher shall not, in any jurisdiction, adopt, use, or
register, or apply for registration of, whether as a corporate name, trademark,
service mark or other indication of origin, or as a domain name, any Overture
Marks, or any word, symbol or device, or any combination confusingly similar to,
or which include, any of the Overture Marks. Except for the limited license
expressly granted herein, nothing in this Agreement shall be construed as
Overture's granting to Publisher any right, title or interest in or to the
Licensed Materials or any of Overture's technology related thereto.

      3.4 Ownership of Overture Content. Publisher acknowledges and agrees that,
as between Overture and Publisher, Overture owns all right, title and interest
in and to the Overture Content.

      3.5 Ownership of Goodwill. Publisher agrees that, as between Overture and
Publisher, any goodwill resulting from Publisher's use of any Licensed Materials
as contemplated in this Agreement shall inure to the benefit of Overture. All
goodwill or reputation in any of the Licensed Materials shall automatically vest
in Overture when any of the Licensed Materials are used by Publisher pursuant to
this Agreement.

      3.6 Caching Licensed Material. Publisher shall not cache any Overture
Content or any other Licensed Materials.

      3.7 Overture Usage Guidelines. Publisher may use the Overture Content and
any Overture Marks licensed pursuant to this Agreement, solely for the purposes
authorized in this Agreement and only in compliance with the specifications,
directions, information and standards supplied by Overture, as such may be
modified by Overture from time to time [***]. Publisher agrees to comply with
any requirements established by Overture concerning the style, design, display
and use of any such Overture Content [***] and, if applicable, Publisher agrees
to comply with any requirements established by Overture concerning the style,
design, display, and use of the Overture Marks; to correctly use the trademark
symbol (TM) or registration symbol (R) with any use of the Overture Marks, if
any, as instructed by Overture; and to use the registration symbol (R) upon
receiving notice from Overture of the registration of any licensed Overture
Marks. Except as otherwise described in Exhibit 1 to Rider A and Exhibit 1 to
Rider B, Publisher may not alter any of the Licensed Materials in any manner, or
use any such Licensed Materials in any manner that may dilute, diminish, or
otherwise damage Overture's rights and goodwill in any of its Overture Marks.
Except as permitted in this Agreement, Publisher may not use any of the licensed
Overture Content or Overture Marks in any manner that implies sponsorship or
endorsement by Overture of services and products other than those provided by
Overture.

4. Publisher Responsibilities.

      4.1 Results Pages. Publisher agrees that it is solely responsible for the
development, maintenance and operation of the Results Pages and for all
materials and content that appear on the Results Pages (other than any of the
Licensed Materials appearing on the Results Pages). Publisher shall not offer to
Users incentives of any kind to use any of the Overture Content. [***]

5

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



      4.2 [***]

5. 'Bot Traffic Identification and Collaboration. The parties will employ
commercially reasonable efforts to collaborate throughout the Term to minimize
any automated or otherwise invalid use of the Toolbar or Overture Content by or
through the use of 'bots, metaspiders, macro programs, or any other automated or
inappropriate means. Publisher acknowledges and agrees that in order to make it
possible for Overture to identify automated (e.g., 'bot traffic) or otherwise
invalid search queries and the corresponding clicks on Overture-provided
results, Publisher will include and not interfere with the operation of software
code provided by Overture to collect the following tracking information
(collectively, the “Tracking Information”): [***] For clarity, the parties
intend for this Tracking Information to be uniquely identifiable, but not
personally identifiable. [***]

6. DISCLAIMER OF WARRANTIES. OVERTURE IS NOT RESPONSIBLE FOR ANY CONTENT
PROVIDED OR APPROVED BY THIRD PARTIES (INCLUDING ADVERTISERS), OR FOR ANY THIRD
PARTY SITES THAT CAN BE LINKED TO OR FROM THE OVERTURE CONTENT OR BY MEANS OF
THE TOOLBAR. THE OVERTURE CONTENT IS PROVIDED SOLELY “AS IS.” OVERTURE MAKES,
AND PUBLISHER AND USERS RECEIVE, NO WARRANTIES, EXPRESS OR IMPLIED, IN FACT OR
BY OPERATION OF LAW, STATUTORY OR OTHERWISE. OVERTURE, ITS AFFILIATES AND
LICENSORS EXPRESSLY DISCLAIM ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
SATISFACTORY QUALITY, ACCURACY, FITNESS FOR A PARTICULAR PURPOSE, AND OR
NON-INFRINGEMENT. OVERTURE DOES NOT WARRANT THAT THE TOOLBAR SHALL BE OPERABLE
OR THAT ITS OPERATION SHALL BE UNINTERRUPTED OR ERROR FREE OR THAT IT WILL
FUNCTION OR OPERATE IN CONJUNCTION WITH ANY OTHER PRODUCT, SOFTWARE OR HARDWARE,
OR THAT IT WILL NOT DAMAGE ANY OTHER PRODUCT OR CAUSE ANY LOSS OR CORRUPTION OF
DATA.

7. Confidentiality.

      7.1 Definition. “Confidential Information” means any information disclosed
by either party to the other party during the Term, either directly or
indirectly, in writing, orally or by inspection of tangible objects, which is
designated as “Confidential,” “Proprietary” or some similar designation. All of
the terms of this Agreement shall be deemed Confidential Information.
Information communicated orally will be considered Confidential Information if
such information is designated as being Confidential Information at the time of
disclosure. Confidential Information will not, however, include any information
which (a) was publicly known and made generally available in the public domain
prior to the time of disclosure by the disclosing party; (b) becomes publicly
known and made generally available after disclosure by the disclosing party to
the receiving party through no action or inaction of the receiving party; (c)
was already in the possession of the receiving party at the time of disclosure
by the disclosing party, but only if the receiving party received it from a
third party who had the right to provide such information to the receiving
party; or (d) is independently developed by the receiving party without use of
or reference to the disclosing party's Confidential Information. For the
avoidance of doubt, Overture shall have the right to share Confidential
Information with Yahoo! Inc (“Yahoo”) so long as Yahoo complies with the
restrictions set forth in Section 7.2 below of these Terms and Conditions.

      7.2 Restrictions. The receiving party agrees (a) not to disclose any
Confidential Information of the disclosing party to any third parties (except to
its employees or agents on a “need-to-know” basis and only if such employees and
agents are bound by confidentiality obligations no less strict than those set
forth in this Section 7, and except as otherwise permitted below); (b) not to
use any such Confidential Information for any purposes except to exercise its
rights and carry out its responsibilities under this Agreement, and (c) to keep
the Confidential Information of the disclosing party confidential using the same
degree of care the receiving party uses to protect its

6

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



own Confidential Information, as long as the receiving party uses at least
reasonable care. If either party receives a subpoena or other validly issued
judicial process requesting, or is otherwise required by a government agency
(such as the SEC) to disclose, Confidential Information of the other party, then
the receiving party shall promptly notify the disclosing party of such
requirement, may disclose such Confidential Information without the prior
written approval of the disclosing party and shall reasonably cooperate to seek
confidential treatment or to obtain an appropriate protective order to preserve
the confidentiality of the Confidential Information. Each party will use
commercially reasonable efforts to give the other party [***] prior notice of
its intent to file this Agreement with the SEC or other similar regulatory
agency and will use commercially reasonable efforts to consult with the other
party for the purpose of incorporating reasonably proposed redactions (i.e.,
such proposed redactions to comply with laws, rules and regulations interpreting
securities and other applicable laws). All obligations under this Section 7.2
shall survive for [***]after expiration or earlier termination of this
Agreement.

8. LIMITATION OF LIABILITY. NEITHER PARTY WILL BE LIABLE FOR ANY LOST PROFITS,
COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, OR FOR ANY OTHER INDIRECT,
SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CAUSE OF
ACTION OR THEORY OF LIABILITY BROUGHT (INCLUDING, WITHOUT LIMITATION, UNDER ANY
CONTRACT, NEGLIGENCE OR OTHER TORT THEORY OF LIABILITY) EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. NEITHER PARTY WILL BE LIABLE
FOR DIRECT DAMAGES IN EXCESS OF THE AMOUNTS PAID BY OVERTURE TO PUBLISHER DURING
[***] PRIOR TO THE TIME THAT THE CAUSE OF ACTION AROSE. NOTWITHSTANDING THE
FOREGOING, THE LIMITATIONS OF LIABILITY PROVIDED IN THIS SECTION 8 SHALL NOT
APPLY TO ANY OF THE FOLLOWING: (A) A PARTY'S CONFIDENTIALITY OBLIGATIONS, (B) A
PARTY'S BREACH OF SECTION 10.2 OF THE TERMS AND CONDITIONS, OR (C) PUBLISHER'S
BREACH OF ITS EXCLUSIVITY OBLIGATIONS SET FORTH IN THIS AGREEMENT.

9. Termination.

      9.1 Termination for Breach. If either party breaches any material
covenant, representation and/or warranty of this Agreement and such breaching
party does not cure such breach within [***] of written notice by the
non-breaching party of such breach, then the non-breaching party may terminate
the Agreement upon written notice to the breaching party. Notwithstanding the
prior sentence, if either party breaches any covenant, representation or
warranty of this Agreement that is not capable of being cured, then the
non-breaching party may terminate this Agreement immediately upon written notice
to the breaching party.

      9.2 Termination for Publisher Change in Control. Overture may terminate
this Agreement without liability to Publisher immediately upon the existence of
a Change in Control by Publisher. For purposes of this Section 9.2, the term
“Change in Control” means (a) a merger, consolidation or other reorganization to
which Publisher is a party, if the individuals and entities who were
stockholders (or partners or members or others that hold an ownership interest)
of Publisher immediately prior to the effective date of the transaction have
“beneficial ownership” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended) of less than [***] of the total combined voting power
for election of directors (or their equivalent) of the surviving entity
following the effective date of the transaction, (b) acquisition by any entity
or group of direct or indirect beneficial ownership in the aggregate of then
issued and outstanding securities (or other ownership interests) of Publisher in
a single transaction or a series of transactions representing in the aggregate
[***] or more of the total combined voting power of Publisher, or (c) a sale of
all or substantially all of Publisher's assets.

7

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



      9.3 Termination for Bankruptcy, Etc. Either party may suspend performance
and/or terminate this Agreement if the other party makes any assignment for the
benefit of creditors or has any petition under bankruptcy law filed against it,
which petition is not dismissed within sixty (60) days of such filing, or has a
trustee or receiver appointed for its business or assets or any party thereof.

      9.4 Termination [***]

      9.5 Effect of Termination or Expiration. Upon the termination of this
Agreement for any reason (a) all license rights granted herein shall terminate
immediately, (b) Publisher shall immediately cease distribution and use of the
Overture Content and any licensed Overture Marks, and (c) Sections 1.3, 2, 3.3,
3.4, 3.5, 3.6, 6, 7, 8, 10.1, 10.5, 10.9, 10.11, 10.12 and 10.13 of these Terms
and Conditions, Sections A, B and C of Exhibit 2 to Overture Master Agreement,
if applicable, and any other provisions of this Agreement that by their terms
should survive the expiration or earlier termination of this Agreement, shall
survive such expiration or earlier termination.

10. Miscellaneous.

      10.1 Notice. Any notice required for or permitted by this Agreement shall
be in writing and shall be deemed delivered if delivered as indicated: (a) by
personal delivery when delivered personally, (b) by overnight courier upon
written verification of receipt, (c) by certified or registered mail, return
receipt requested, upon verification of receipt, or (d) by telecopy or facsimile
transmission when confirmed by telecopier or facsimile transmission report and
followed by a copy of such transmission sent in accordance with either (a), (b)
or (c) above. All notices must be sent, if to Publisher, at the address provided
on page 1 of the Overture Master Agreement or if to Overture, at 74 North
Pasadena Avenue, Third Floor, Pasadena, California 91103, Attn: Vice President
Business Affairs, Fax: (626) 685-5601, or to such other address as the addressee
party may have provided for the purpose of notice in accordance with this
Section 10.1.

      10.2 Press Release. Publisher may not issue any press release or other
public statements regarding this Agreement, excluding any disclosures that may
be required by law subject to the provisions of Section 7.2 of these Terms and
Conditions. Notwithstanding the prior sentence, Overture may in its discretion
permit such a press release or public statement, but such consent must be by an
authorized person of Overture and must be in writing. Publisher's failure to
obtain the prior written approval of Overture shall be deemed a material
non-curable breach of this Agreement, whereby Overture may terminate this
Agreement immediately following written notice to Publisher, and the cure
provisions set forth in Section 10 above shall not apply.

      10.3 Assignment. Subject to the restrictions set forth below, this
Agreement may be assigned in whole or in part and shall inure to the benefit of,
and shall be binding upon, the parties' successors and assigns. Overture may
assign this Agreement, without Publisher's consent, to Yahoo or entities under
common control with Yahoo. Upon assignment of this Agreement, the assignor shall
cease to be liable under this Agreement except for events occurring prior to the
date of assignment. Notwithstanding anything contained herein to the contrary,
Publisher shall not assign any of its rights under this Agreement nor delegate
any of its duties under this Agreement without Overture's prior written consent.

      10.4 No Third Party Beneficiaries. Except as otherwise provided in this
Agreement, all rights and obligations of the parties hereunder are personal to
them and this Agreement is not intended to benefit, nor shall it be deemed to
give rise to, any rights in any third party.

      10.5 Governing Law. This Agreement will be governed and construed in
accordance with California law, without regard to its conflict of law
principles. [***]

8

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



      10.6 Independent Contractors. The parties to this Agreement are
independent contractors. This Agreement shall not be construed to create a joint
venture or partnership between the parties. Neither party shall be deemed to be
an employee, agent, partner or legal representative of the other for any purpose
and neither shall have any right, power or authority to create any obligation or
responsibility on behalf of the other.

      10.7 Force Majeure. Neither party shall be liable hereunder by reason of
any failure or delay in the performance of its obligations (except for the
payment of money) on account of strikes, shortages, riots, insurrection, fires,
flood, storm, explosions, earthquakes, Internet outages, acts of God, acts of
war, acts of terrorism, governmental action, or any other cause that is beyond
the reasonable control of such party.

      10.8 Compliance with Law. Each party shall be responsible for compliance
with all applicable laws, rules and regulations, if any, related to the
performance of its obligations under this Agreement.

      10.9 Entire Agreement. This Agreement (including the Overture Master
Agreement, the Terms and Conditions attached thereto, and the Riders and
Exhibits attached hereto and thereto) together constitute the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
supersedes, and the terms of this Agreement govern, any other prior or
collateral agreements (including without limitation, any warranties) with
respect to the subject matter hereof. Any amendments to this Agreement must be
in writing and executed by an officer of the parties. Nothing in this Agreement
shall be deemed to impair, restrict, limit or affect in any way the manner in
which Overture operates its business.

      10.10 Counterparts; Facsimile Signatures. This Agreement may be executed
in several counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same document upon execution by both
Publisher and Overture. The parties shall be entitled to rely upon a facsimile
of a signed copy of this Agreement as if it were an original signed counterpart.

      10.11 Severability. If any provision of this Agreement is held or made
invalid or unenforceable for any reason, such invalidity shall not affect the
remainder of this Agreement, and the invalid or unenforceable provisions shall
be replaced by a mutually acceptable provision, which being valid, legal and
enforceable comes closest to the original intentions of the parties hereto and
has like economic effect.

      10.12 Waiver. The terms or covenants of this Agreement may be waived only
by a written instrument executed by the party waiving compliance. The failure of
either party at any time or times to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach or a waiver of the breach of any other term or covenant contained in this
Agreement.

      10.13 Section Headings. The section headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

9

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 1-A TO OVERTURE MASTER AGREEMENT

Overture reserves the right to make modifications to this mock-up prior to the
Toolbar Launch Date.

EXHIBIT 1-B TO OVERTURE MASTER AGREEMENT

MODIFICATIONS TO TOOLBAR AND RESULTS PAGES

      A. Publisher may add new functionality and enhancements to the Toolbar
that are substantially similar to the following items:

      [***]

      B. Any modifications other than those described in paragraph A above to
the Toolbar must be approved by Overture prior to launch [***].

EXHIBIT 1-B-1

[***]

EXHIBIT 1-B-2

[***]

EXHIBIT 1-B-3

[***]

EXHIBIT1-B-4

[***]

EXHIBIT 1-B-5

[***]

10

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 1-C TO OVERTURE MASTER AGREEMENT

INSTALLATION MOCK-UPS

Overture reserves the right to make modifications to this mock-up prior to the
Toolbar Launch Date.

[***]

11

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 2 TO OVERTURE MASTER AGREEMENT

      A. Publisher Warranties. Publisher represents and warrants that (I) the
content residing on the Results Pages where Overture Content is displayed
(except to the extent provided by Overture), and/or the technology used by
Publisher in connection therewith and/or the means by which users have access to
or obtain the Toolbar (collectively, “Publisher Items”): (1) are owned, validly
licensed for use by Publisher or in the public domain; (2) do not constitute
defamation, libel, obscenity; (3) do not violate applicable law or regulations;
(4) do not infringe, dilute or otherwise violate any copyright, patent,
trademark or other similar intellectual property right, or otherwise violate or
breach any duty toward, or rights of any person or entity, including without
limitation, rights of privacy and publicity; and (5) do not result in any
consumer fraud, product liability, breach of contract to which Publisher is a
party, or cause injury to any third party and (II) Publisher has the right,
power and authority, with respect to each User, to distribute to Users, and
install on a User's computer, the Toolbar without additional consent by the
User.

      B. Immediate Termination Right. [***]

      C. Publisher Indemnification. Publisher shall indemnify, defend and/or
settle, and pay damages awarded pursuant to any third party claim brought
against Overture that [***]; provided that Overture promptly notifies Publisher
in writing of any such claim, promptly tenders the control of the defense and
settlement of any such claim to Publisher (at Publisher's expense and with
Publisher's choice of counsel), and cooperates fully with Publisher (at
Publisher's request and expense) in defending or settling such claim, including
but not limited to providing any information or materials necessary for
Publisher to perform the foregoing. Publisher will not enter into any settlement
or compromise of any claim without Overture's prior consent, which shall not be
unreasonably withheld.

12

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 3
OVERTURE MARKS

[***]

EXHIBIT 4 TO OVERTURE MASTER AGREEMENT
Trademark Usage Guidelines

GUIDELINES FOR USE OF YAHOO! BRAND FEATURES

[***]

EXHIBIT 5 TO OVERTURE MASTER AGREEMENT

INSTALL DELIVERY SCHEDULE

[***]

13

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



RIDER A

PAID PLACEMENT OVERTURE RESULTS

      1. Definitions. As used in the Agreement, the following capitalized terms
have the meanings set forth below. Unless otherwise defined in this Rider A,
capitalized terms shall have the meanings set forth in other parts of this
Agreement.



             a. “Paid Placement Advertiser” means any third party advertiser
that has signed up to be included in Paid Placement Overture Results.





             b. “Paid Placement Bidded Click” means a valid click by a User on a
Paid Placement Overture Result displayed on a Results Page in response to a Paid
Placement Search Query. Paid Placement Bidded Clicks are determined by
Overture's servers and the validity of a click is determined by Overture in its
reasonable discretion [***].





             c. “Paid Placement Gross Revenue” means amounts collected by
Overture from Paid Placement Advertisers solely for Paid Placement Bidded Clicks
on the Results Pages (after deducting any taxes that Overture may be required to
collect, if any, excluding deductions for taxes on Overture's net income). For
purposes of this definition only, “amounts collected by Overture” take into
account adjustments for such matters as credit card processing fees,
charge-backs, discounts allowed to advertising agencies and refunds to Paid
Placement Advertisers.





             d. “Paid Placement Overture Results” means the search results
provided to Publisher by Overture pursuant to this Rider A, which search results
contain information and other content of Paid Placement Advertisers.





             e. “Paid Placement Search Query” means any search conducted on or
through the Toolbar by a User.





             f. “Results Pages” means the Web pages on which Paid Placement
Overture Results appear.



      2. Delivery of Paid Placement Search Queries and Paid Placement Overture
Results. Publisher will immediately send all Paid Placement Search Queries to
Overture each and every time a User initiates a Paid Placement Search Query.
Upon receiving a Paid Placement Search Query, Overture shall use commercially
reasonable efforts to deliver either Paid Placement Overture Results or a
response that no Paid Placement Overture Results are being delivered for that
Paid Placement Search Query.

      3. Implementation of Paid Placement Overture Results; Marketing Link. If
Overture delivers Paid Placement Overture Results to Publisher pursuant to
Section 2 of this Rider A, Publisher shall then display all such Paid Placement
Overture Results on Results Pages in accordance with the mock-ups attached as
part of Exhibit 1 to this Rider A. [***] The number of Paid Placement Overture
Results provided by Overture to Publisher for each Paid Placement Search Query
will in each instance be determined by Overture [***] Publisher shall also
display on the Results Pages, if requested and provided by Overture, a link to a
Web page operated by Overture for the purpose of explaining Paid Placement
Overture Results and informing potential advertisers how they may sign up to
become Paid Placement Advertisers.

      4. Compensation. Overture shall pay Publisher for Paid Placement Bidded
Clicks in accordance with the alternative checked below.

      [***]

14

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

       Revenue Share Structure when
Monthly Install is Satisfied Revenue Share Structure when
Monthly Install is Not Satisfied

--------------------------------------------------------------------------------

   [***]    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[***]

      5. Publisher's [***] Right. [***]

15

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 1 TO RIDER A

ADDITIONAL REQUIREMENTS—PAID PLACEMENT OVERTURE RESULTS—MOCK-UP

Overture reserves to right to make modifications to this mock-up prior to the
Toolbar Launch Date.

[***]

16

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



RIDER B

WEB SEARCH RESULTS

      1. Definitions. As used in the Agreement, the following capitalized terms
have the meanings set forth below. Unless otherwise defined in this Rider B,
capitalized terms shall have the meanings set forth in other parts of the
Agreement.



             a. “Web Search Query” means any search conducted on or through the
Toolbar by a User.





             b. “Web Search Results” means the algorithmically generated search
results provided to Publisher by Overture pursuant to this Rider B.



      2. Delivery of Web Search Queries and Web Search Results. Publisher will
immediately send all Web Search Queries to Overture each time that a User
initiates a Web Search Query. Upon receiving a Web Search Query, Overture shall
use commercially reasonable efforts to deliver Web Search Results or a response
that no Web Search Results are being delivered for that Web Search Query.

      3. Implementation of Web Search Results. If Overture delivers Web Search
Results to Publisher as required pursuant to Section 2 of this Rider B,
Publisher shall then display all such Web Search Results on Results Pages in
accordance with the mock-ups attached as part of Exhibit 1 to this Rider B. The
number of Web Search Results provided by Overture to Publisher for each Web
Search Query will in each instance be determined by Overture. Publisher shall
display all Web Search Results together in their entirety, without any other
content of any kind interspersed between such Web Search Results (i.e.,
contiguously). If this Agreement includes a Rider A, the Web Search Results
shall be displayed below the Paid Placement Overture Results provided by
Overture to Publisher pursuant to such Rider A. Any additional requirements
regarding the implementation of the Web Search Results are set forth in Exhibit
1 attached hereto.

      4. Compensation. Compensation payable in connection with the provision of
Web Search Results shall be in accordance with the alternative checked below:



             [***]



      5. Publisher's [***] Right. [***]

17

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



EXHIBIT 1 TO RIDER B

ADDITIONAL REQUIREMENTS—WEB SEARCH RESULTS

Overture reserves to right to make modifications to this mock-up prior to the
Toolbar Launch Date.

[***]

18

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

